Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 2014/0199281) in light of support of a Sequence Alignment search by the USPTO (Result #5).
The following Double Patenting rejections are withdrawn:
Claims 13-22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 23-32 of copending Application No. 17/258522.
The following 35 U.S.C. 112 rejections are withdrawn:
Claims 13-22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art
The Applicant’s 37 CFR 1.112 Declaration on 6/27/22 necessitated the above withdrawals.  They showed clearly that a close match (e.g. 95-100%) in 16S rRNA sequence does not necessarily predict that the strains are identical.  They compared different physiological parameters of current strain EB-AMDK27 against EB-AMD19.  Tables 1-3 show that the two strains even while being 100% identical in 16S rRNA differ in genomic contents, antimicrobial susceptibility, and carbohydrate utilization. Fig. 1 shows that both strains have a significant difference in bile salt resistance.  Therefore in this situation, 16S rRNA does not appear to be a good predictor of how similar the current strain.
All arguments drawn to these rejections are now considered moot.

Reasons for Allowance	The following is an examiner’s statement of reasons for allowance: 
As mentioned in detail in the above ‘Response to Applicant’s Arguments and Amendments’, the Applicant’s declaration shows that a 16S rRNA sequence match with other strains does not predict they are identical based on experimental evidence (see Declaration, 6/27/22, Tables 1-3 and Fig. 1).  Since this strain is unique, and placed in a pharmaceutical composition as either a lyophilizate and/or enteric coating, this composition is free of the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699